 

 
TRADEMARK LICENSE AGREEMENT
 
This Trademark License Agreement (the “Agreement”) is entered into as of
December 31, 2010 (the “Effective Date”), by and between Chindex International,
Inc., a Delaware corporation (“Licensor”), and Chindex Medical Limited, a Hong
Kong company limited by shares with company number 1528489
(“Licensee”).  Licensor and Licensee are each herein referred to herein as a
“Party” and collectively referred to as the “Parties”.  Any capitalized term not
otherwise defined herein have the meaning ascribed in the Formation Agreement
(as defined herein).
 
WHEREAS, (a) Licensor, Licensee, Chindex Medical Holdings (BVI) Limited, a
company limited by shares incorporated and existing under the laws of the
British Virgin Islands (“New BVI”), Fosun Industrial Co., Limited, a company
incorporated in Hong Kong  (“Fosun”), Ample Up Limited (能悦有限公司 in Chinese), a
Hong Kong company limited by shares with company number 1439452 (“FSPV”), and
Shanghai Fosun Pharmaceutical (Group) Co., Ltd. (复星医药（集团） 股份有限公司 in Chinese), a
stock company limited by shares listed on the Shanghai Stock Exchange
incorporated and existing under the laws of China with its registered address at
Floor 9, No. 510, Cao Yang Road, Shanghai, PRC (“Fosun Pharma”), have previously
entered into a Formation Agreement, dated December 28, 2010 relating to the
formation of a joint venture between certain Subsidiaries of Licensor and Fosun
Pharma (the “Formation Agreement”), and (b) wholly-owned Subsidiaries of
Licensor and Fosun are contemporaneously herewith entering into a certain Joint
Venture Governance and Shareholders Agreement relating to the ownership and
governance of Licensee (the “Shareholders Agreement”); and
 
WHEREAS, in connection with the transactions contemplated by the Formation
Agreement, Licensor has agreed to grant to Licensee a license to use the Marks
(as defined herein) pursuant to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants, understandings and
agreements hereinafter set forth, the Parties hereby agree as follows:
 
1. License Grant.
 
1.1. License Grant.  Subject to the terms and conditions set forth in this
Agreement, Licensor hereby grants to Licensee, and Licensee hereby accepts, a
limited, worldwide, sublicensable (solely as provided herein), non-exclusive,
non-transferable, royalty-free (except as otherwise specifically provided in
Section 4.1) right and license to use the Marks solely in connection with (a)
Licensee’s corporate name and (b) any advertising, marketing and/or promotional
activity in connection with the (i) the marketing, distribution and servicing of
medical equipment in the PRC and Hong Kong (except that sales and distribution
related activities in relation to sales and servicing in the PRC and Hong Kong
may take place in other jurisdictions) and (ii) the manufacturing, marketing,
sales and distribution of medical devices and medical equipment and consumables
(collectively, the “Business”) and solely during the Term (as defined herein)
subject to the terms and conditions of this Agreement and as specifically
approved by Licensor, except that without the prior written consent of Licensor,
which consent may be granted or withheld by Licensor in its sole discretion,
Licensee shall not, and the foregoing grant shall not include any right or
license to, (x) incorporate or affix the Marks on any

 
 

--------------------------------------------------------------------------------

 

products developed, manufactured, distributed or sold by or on behalf of
Licensee or (y) use the Marks in connection with any URLs (Uniform Resource
Locators) or domain names (including any corresponding sub-domains and
derivations thereof).  As used herein, the term “Marks” means (i) the
trademarks, trade names and service marks “Chindex” and the Chindex design/logo,
as more fully identified and described on Exhibit A hereto and (ii) the trade
and corporate name “Chindex”.
 
1.2. Right to Sublicense.  Subject to the last sentence of this Section 1.2,
Licensee shall have the right to sublicense the rights granted to Licensee
pursuant to Section 1.1 to any Subsidiary of which it is the majority-owner,
solely as necessary to exercise its rights hereunder in connection with the
Business; provided, however, that (a) any grant by Licensee of such rights shall
automatically terminate upon the occurrence of any event pursuant to which any
applicable sublicensee shall cease to be a wholly-owned Subsidiary of Licensee
and (b) the foregoing right to sublicense shall not relieve or modify any
obligations of Licensee under this Agreement.  Each such sublicense shall be
subject to and subordinate to this Agreement, including without limitation, the
terms and conditions of Section 4.1, and shall terminate automatically upon the
termination of this Agreement.  Notwithstanding anything to the contrary set
forth herein, in the event that Licensee determines, in it sole discretion, to
enter into any sublicense, it shall, prior to execution, provide Licensor with a
copy of such proposed sublicense.  Licensee may execute such sublicense at any
time following ten (10) days from Licensor’s receipt of same; provided, however,
that if prior to the expiration of such ten (10) day period Licensor provides
Licensee with comments to the proposed sublicense, Licensee shall use
commercially reasonable efforts to revise the proposed sublicense to address
Licensor’s comments prior to execution.
 
1.3. Limitations.  In no event shall Licensee or any sublicensee use any of the
Marks for any purpose other than in connection with the Business, without the
prior written consent of Licensor, which consent may be granted or withheld by
Licensor in its sole discretion.
 
2. Reservation of Rights.  Except for the limited right and license granted to
Licensee pursuant to this Agreement and subject to the applicable obligations
and restrictions set forth herein, nothing shall be construed to restrict,
impair, encumber, alter, deprive or adversely affect the Marks or any of
Licensor’s rights or interests therein or any other intellectual property,
brands, information, content, processes, methodologies, products, goods,
services, materials or rights, tangible or intangible, that Licensor may own or
control.
 
3. Covenants, Restrictions, Obligations of Licensee.
 
3.1 In order to maintain the high reputation and goodwill associated with the
Marks, Licensee shall: (a) ensure that the business conducted under and in
connection with the Marks is of a quality consistent with industry-accepted
standards for the provision of similar goods and services; (b) conform with the
highest ethical standards in the conduct of its business practices and corporate
governance; (c) refrain from engaging in any illegal, deceptive, unfair or
unethical trade practices, (d) refrain from using or exploiting the Marks in any
country or territory in which Licensor is restricted from conducting business,
as provided in any written notice from Licensor that may be given to Licensee
from time to time during the Term; (e) observe all requirements with respect to
trademark notices, credits and other forms of attribution as Licensor may, in
its sole discretion, direct and communicate to Licensee in connection with any
use of the

 
2

--------------------------------------------------------------------------------

 

Marks; and (f) comply with all applicable statutes, laws, rules, regulations,
orders, ordinances or judgments in connection with any use of, or any business
conducted under the use of, the Marks, including registering as an authorized
user of the Marks and/or registering this Agreement in jurisdictions in which
such registration is required.
 
3.2 All goodwill arising from Licensee’s use of the Marks shall inure to the
benefit of Licensor and Licensee agrees that it shall not:  (a) contest, attack
or question the validity of, or assist any individual or entity in contesting,
attacking or questioning, the title or any rights of or claims by Licensor in
and to the Marks; (b) directly or indirectly seek for itself or assist any third
party to use, register, record, obtain, acquire or attempt to pursue any rights,
proprietary or otherwise in the Marks; (c) in any way seek to avoid Licensee’s
duties or obligations under this Agreement because of the assertion or
allegation by any individual or entity that the Marks are invalid or by reason
of any contest concerning the rights of or claimed by Licensor; (d) file or
prosecute one or more trademark applications in connection with Licensee’s use
or intended use of the Marks or any mark or designation of any kind that is
confusingly similar to or dilutive of the Marks, unless expressly requested to
do so in writing by Licensor; (e) adopt, adapt, use or display any marks, logos,
names, brands, distinctive identification or other material of any kind that is
or may be likely to cause confusion to any consumers or otherwise dilute or
adversely affect Licensor’s rights in the Marks; (f) create a combination or
composite mark consisting of the Marks, commingle the Marks with the trademarks
of any third party, or use the Marks in any manner that, directly or indirectly,
would dilute, demean, ridicule or otherwise tarnish the image of the Marks or
Licensor; or (g) take any action, directly or indirectly, or fail to take any
action required hereunder, which is or could be construed as detrimental,
damaging or inconsistent with the rights of Licensor in the Marks.  For the
avoidance of doubt, (i) Licensor shall have the sole and exclusive right to
obtain, hold and renew, in its own name and for its own benefit, all applicable
intellectual property right protections in connection with the Marks and all
applications and registrations therefor; and (ii) Licensee shall be solely
responsible for any and all costs and expenses incurred by Licensor during the
Term in connection with the maintenance, registration, recordation and/or
enforcement of the Marks and/or Licensor’s right, title and interest therein,
including all costs and expenses incurred in connection with administrative
proceedings, prosecutions, suits or other actions.
 
3.3 Upon request of Licensor made (a) periodically but not more than once per
year during the Term, or (b) at any time in the event that Licensor has a good
faith reason to believe that Licensee may be engaging in any activity which may
be in breach of the terms and conditions of Article 1, Section 3.1 and/or
Section 3.2, Licensee shall, at its sole cost and expense, promptly send to
Licensor representative specimens of all uses of the Marks (including all
materials, brochures, advertising, signs or the like bearing the Marks) that
Licensee makes or intends to make pursuant to the terms of this Agreement.
 
3.4 Licensee agrees to provide Licensor with prompt written notice of any
infringement or passing off involving the Marks which comes to its attention,
and of any action involving the Marks that is threatened or instituted against
Licensee or any third party.  If Licensor takes any action to terminate such
improper use or undertakes the defense of any such action, Licensee shall
cooperate with and assist Licensor in such proceedings.  It is within Licensor’s
sole discretion to take any action against third party infringement or passing
off of the Marks or to refrain from such action.  Further, Licensee shall
execute any and all documents

 
3

--------------------------------------------------------------------------------

 

which Licensor or any of its designees may request in support of any
registrations, filings, maintenance or renewals in connection with the Marks and
provide to Licensor and its designees any and all assistance, information,
materials, samples, evidence, testimony and documentation reasonably requested
by Licensor in connection with any administrative proceedings, prosecutions,
suits or other actions regarding the Marks or as otherwise requested to enable
Licensor to perfect, preserve, register, record and enforce its right, title
and/or interest in and to the Marks.
 
3.5 During the Term and in accordance with the terms and conditions of this
Agreement, Licensee shall make open and commercial use of the Marks in such a
manner as to satisfy the use requirements of each applicable jurisdiction and
prevent the loss of rights in the Marks for failure to use the Marks. Such use
shall be of a sufficient nature to protect the Marks from cancellation by the
local trademark offices for non-use in the applicable jurisdiction and from
challenges by third parties claiming abandonment of the Marks for non-use in
trademark office or court proceedings. Notwithstanding the foregoing, except as
otherwise required to comply with any order entered by a court of competent
jurisdiction, failure by Licensee to make open and commercial use of the Marks
for any period of six consecutive months shall be deemed a material breach of
this Agreement and shall entitle Licensor, at its option, to terminate this
Agreement pursuant to Section 7.2(f) hereof.
 
4. Royalties.
 
4.1 Calculation of Royalty.  In consideration of the rights and licenses granted
herein with respect to use of the Marks by or on behalf of Licensee, solely in
the event that Licensor and its Affiliates own or control, in the aggregate,
less than thirty percent (30%) of the total equity in Licensee, Licensee shall
pay to Licensor during the Term an annual royalty (the “Royalty” or “Royalties”)
equal to (a) two percent (2%) of Gross Sales (as such term is defined below)
from the sale of goods manufactured by or for Licensee (and its Subsidiaries and
sublicensees) and (b) one percent (1%) of Gross Sales from the sale of goods
distributed by Licensee (and its Subsidiaries and sublicensees) but not
manufactured by or for Licensee (or its Subsidiaries or sublicensees).  For
clarity, Gross Sales from the sale of goods distributed by any Subsidiary shall
be included in the computation of the Royalties regardless of whether any such
Subsidiary is party to any sublicense granted under the terms and conditions of
Section 1.2.  Such Royalties shall accrue from and after the effective date of
any transaction or other occurrence resulting Licensor and its Affiliates owning
or controlling less than thirty percent (30%) of the total equity in
Licensee.  All Royalty payments, if any, shall be due and payable to Licensor
not later than sixty (60) days following the end of each applicable calendar
year during the Term;  provided, however, that, in the event that, during any
applicable period during which Royalties were accrued, Licensee did not realize
a Net Profit (as such term is defined below), Licensee’s obligation to pay such
Royalties shall be held in abeyance until the earlier of (y) sixty (60) days
following the end of any subsequent calendar year in which Licensee realizes a
Net Profit or (z) an initial public offering of Licensee.  As used herein, the
term “Gross Sales” means all revenue recorded in accordance with GAAP and/or
Chinese GAAP (as such terms are defined in the Formation Agreement) by Licensee
and its Subsidiaries and sublicensees during any applicable period, whether or
not Licensee or any such Subsidiary used the Marks in connection with the
products, goods, services or other offerings from which such revenue was
derived, but excluding revenue solely from Excluded Operations (as defined
below) but only to

 
4

--------------------------------------------------------------------------------

 

the extent the Marks were not used or otherwise exploited in connection with
such Excluded Operations.  For clarity, to the extent any Excluded Operations
make use of or otherwise exploit any of the Marks, the revenues from such
Excluded Operations shall be included in the computation of the Royalties.  As
used herein, the term “Excluded Operations” means the operations conducted by
and the products, goods, services and offerings of the Fosun Contributed
Companies (as defined in the Formation Agreement) as of the Effective Date.  As
used herein, the term “Net Profit” means pre-tax income of JVCO and its
subsidiaries, exclusive of extraordinary or nonrecurring items of expense,
determined on a consolidated basis in accordance with Chinese GAAP.
 
4.2 Royalty Reporting.  Following the expiration of each calendar year during
the Term in which any Royalties are accrued pursuant to Section 4.1, Licensee
shall submit to Licensor a report detailing the Royalty amounts that have
accrued during such period, if any (each, a “Royalty Report”).  Each Royalty
Report shall be sufficient to enable Licensor to calculate and verify the
correctness of the Royalty amounts payable to Licensor pursuant to Section 4.1.
 
4.3 Audit Rights.  Licensee shall maintain accurate records sufficient to verify
the accuracy of the Royalty.  Licensor shall have the right, at its expense upon
reasonable advance written notice to Licensee and no more than once per calendar
year, to examine and audit such records during Licensee’s normal business hours,
solely for the purposes of verifying the correctness of the Royalty amounts paid
under this Agreement.  In the event that any such audit reveals any undisputed
under reporting or underpayment to Licensor, then Licensee shall  promptly pay
Licensor the incremental undisputed amounts that should have been paid.  In the
event of a dispute regarding any alleged under reporting or underpayment to
Licensor, Licensee and Licensor shall use reasonable, good faith efforts to
resolve the same.  Any disputed amounts shall not affect payment of undisputed
Royalty amounts.
 
5. DISCLAIMER OF REPRESENTATIONS AND WARRANTIES.  THE MARKS ARE LICENSED TO
LICENSEE HEREUNDER “AS IS” AND “AS AVAILABLE”.  WITHOUT LIMITING THE GENERALITY
OF THE PRECEDING SENTENCE, LICENSOR MAKES NO REPRESENTATION OR WARRANTY WITH
RESPECT TO THE MARKS AND/OR LICENSEE’S USE THEREOF (OR OTHERWISE WITH RESPECT TO
THE SUBJECT MATTER OF THIS AGREEMENT), INCLUDING, WITHOUT LIMITATION, AS TO
MERCHANTABILITY, NON-INFRINGEMENT, TITLE OR FITNESS FOR ANY PARTICULAR PURPOSE,
AND LICENSOR HEREBY EXPRESSLY DISCLAIMS ALL SUCH REPRESENTATIONS AND/OR
WARRANTIES, WHETHER EXPRESS OR IMPLIED, OR ORAL OR WRITTEN.
 
6. Indemnification.  Licensee, at its own cost and expense, shall at all times
indemnify, defend and hold harmless Licensor, its Affiliates, Subsidiaries,
representatives, employees, and agents (collectively, the “Licensor
Indemnitees”) from and against any and all losses, damages, costs and expenses
(including reasonable attorneys’ fees and expenses) resulting from or arising
out of any third party claim, action, suit or proceeding against any Licensor
Indemnitee arising out of or relating to Licensee’s use of the Marks.  Licensee
shall have the right to conduct the defense of any such claim, action, suit or
proceeding and all negotiations for its settlement or compromise; provided,
however, that (a) no settlement or compromise that would impose any

 
5

--------------------------------------------------------------------------------

 

obligation or restriction of any nature whatsoever on, or involve any admission
of any nature whatsoever, by any Licensor Indemnitee may be entered into or
agreed to without Licensor’s prior written approval and (b) Licensor has the
right to participate, at its own expense, in the defense and/or settlement of
any such claim or action in order to protect its own interests.
 
7. Term; Termination; Effect of Termination.
 
7.1 Term.  This Agreement shall become effective on the Effective Date and shall
continue until terminated pursuant to the terms and conditions of Section 7.2
hereof (the “Term”).
 
7.2 Termination.  Licensor may terminate this Agreement, in whole or in part,
effective immediately, without notice or prior opportunity to cure any default
by Licensee (except as set forth in clause (d) herein), if:  (a) Licensee is
declared or adjudicated bankrupt or makes a general assignment for the benefit
of creditors, institutes proceedings to be adjudged bankrupt or insolvent or
consents to the institution of such proceedings, or admits in writing inability
to pay debts generally as they become due, or a petition is filed against
Licensee under applicable bankruptcy legislation, or a liquidator, trustee in
bankruptcy, custodian, receiver, receiver and manager, or any other officer with
similar powers is appointed of or for Licensee; (b) Licensee assigns, transfers,
conveys or subcontracts or attempts to assign, transfer, convey or subcontract
this Agreement or any right or license under this Agreement in violation of the
terms and conditions hereof; (c) FSPV, Licensee, any Subsidiary of Licensee or
any Affiliate of FSPV fails to comply in any material respect with the Minority
Rights Provisions (as such term is defined in the Shareholders Agreement) of the
Shareholders Agreement, which non-compliance and fails to cure any such
non-compliance within 30 days after receipt of notice from Licensor regarding
the same; (d) the joint venture provided for in the Shareholders Agreement to be
conducted through Licensee and its Subsidiaries is terminated; (e) Licensee is
liquidated or otherwise undergoes a dissolution and/or (f) Licensee materially
breaches any of the covenants, obligations or restrictions set forth in this
Agreement and fails to cure any such breach within 30 days after the receipt of
notice from Licensor regarding the same.
 
7.3 Effect of Termination.  Upon any expiration or termination of the Term, (a)
all rights and licenses granted by Licensor to Licensee herein shall immediately
terminate, (b) Licensee shall discontinue, cease and terminate all use of the
Marks; and (c) Licensee shall remove the Marks or destroy all remaining
materials in its and its agents’ possession, custody or control within or upon
which the Marks appear.
 
8. Miscellaneous.
 
8.1 Expenses. Except for any costs expressly assumed by Licensor under this
Agreement, Licensee shall be solely responsible for all costs and expenses
relating to the exercise of its rights and performance of its obligations under
this Agreement.
 
8.2 Further Assurances. From time to time, without the payment of any additional
consideration except as otherwise set forth in this Agreement, each Party will
execute all such instruments and take all such actions as the other Party, being
advised by counsel, shall

 
6

--------------------------------------------------------------------------------

 

reasonably request in connection with carrying out and effectuating the intent
and purpose hereof and all transactions and things contemplated by this
Agreement.
 
8.3 Severability.  To the fullest extent that they may effectively do so under
applicable Law, the Parties hereto hereby waive any provision of Law which
renders any provision of this Agreement invalid, illegal or unenforceable in any
respect.  The Parties further agree that any provision of this Agreement which,
notwithstanding the preceding sentence, is rendered or held invalid, illegal or
unenforceable in any respect in any relevant jurisdiction shall be ineffective,
but such ineffectiveness shall be limited as follows:  (a) if such provision is
rendered or held invalid, illegal or unenforceable in such jurisdiction only as
to a particular Person or Persons or under any particular circumstance or
circumstances, such provision shall be ineffective, but only in such
jurisdiction and only with respect to such particular Person or Persons or under
such particular circumstance or circumstances, as the case may be; (b) without
limitation of clause (a), such provision shall in any event be ineffective only
as to such jurisdiction and only to the extent of such invalidity, illegality or
unenforceability, and such invalidity, illegality or unenforceability in such
jurisdiction shall not render invalid, illegal or unenforceable such provision
in any other jurisdiction; and (c) without limitation of clause (a) or (b), such
ineffectiveness shall not render invalid, illegal or unenforceable this
Agreement or any of the remaining provisions hereof.  Without limitation of the
preceding sentence, (A) it is the intent of the Parties hereto that, in the
event that in any court or arbitral proceeding, such court or arbitral body
determines that any provision of this Agreement is illegal, invalid or
unenforceable in any relevant jurisdiction to any extent, such court or arbitral
body shall have the power to, and shall, (1) modify such provision (including by
limiting the Persons against whom, or the circumstances under which, such
provision shall be effective in such jurisdiction) for purposes of such
proceeding to the minimum extent necessary so that such provision, as so
modified, may then be enforced in such proceeding and (2) enforce such
provision, as so modified pursuant to clause (1), in such proceeding and (B)
upon any determination that any provision of this Agreement is invalid, illegal
or unenforceable, the Parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of such parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.  Nothing in this Section 8.3 is intended to, or shall, (x)
limit the ability of any Party hereto to appeal any court ruling or enforce or
seek to vacate or modify any arbitral award or the effect of any favorable or
unfavorable ruling on appeal or (y) limit the intended effect of Section 8.10 or
Section 8.13.
 
8.4 Entire Agreement.  This Agreement constitutes the entire agreement of the
Parties hereto with respect to the subject matter hereof and thereof and
supersedes all prior agreements and undertakings, both written and oral, between
the Parties with respect to the subject matter hereof.
 
8.5 Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by an
internationally recognized overnight courier service, or by facsimile to the
respective Parties hereto at the following addresses (or at such other address
for a Party as shall be specified in a notice given in accordance with this
Section 8.5):

 
7

--------------------------------------------------------------------------------

 

 
If to Licensor:
 
Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer
and Corporate Secretary
Facsimile: 310-215-7777


With a copy to:


Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, NY 10004
Attention:  Gary J. Simon
Facsimile:  212-422-4726
 
If to Licensee:
 
To the registered office of Licensee in Hong Kong
 
With a copy to:


Shanghai Fosun Pharmaceutical (Group) Co., Ltd.
No. 2 East Fuxing Road
Shanghai 200010
P.R. China
Attention:  Ding Xiaojun
Facsimile:  (86) 021 63325080
 
8.6 Assignment.  Licensee may not assign, transfer, convey or subcontract this
Agreement, or any rights or obligations hereunder, in whole or in part, to any
other party without Licensor’s prior, express written consent, as determined by
Licensor in its sole and absolute discretion, and any attempt to do so shall be
null and void ab initio. Licensor reserves to itself the right, in its sole and
absolute discretion, to assign, transfer, convey or subcontract this Agreement,
or any of its rights or obligations hereunder, in whole or in part, to any third
party, without Licensee’s consent, upon notice to Licensee. This Agreement shall
be binding upon, and enforceable by, and shall inure to the benefit of the
Parties hereto and their respective successors and permitted assigns.  In the
event of any permitted assignment by Licensee, the assignee shall agree as a
condition to the effectiveness of such assignment in a written agreement in form
and substance satisfactory to Licensor (an executed copy of which shall be
delivered to Licensor) to assume and agree to be bound by the obligations of
Licensee set forth in this Agreement.
 
8.7 Amendment.  This Agreement may not be amended or modified except by an
instrument in writing signed by, or on behalf of, each of the Parties.
 
8.8 Waiver.  The provisions, terms and covenants of this Agreement may be waived
only by a written instrument executed by the Party hereto waiving
compliance.  The failure of

 
8

--------------------------------------------------------------------------------

 

any Party hereto at any time or times to require performance of any provision of
this Agreement shall in no manner affect the right of such Party at a later date
to enforce the same.  No waiver by any Party hereto of any breach of any
provision, term or covenant contained in this Agreement, whether by conduct or
otherwise, in any one or more instances shall be deemed to be or construed as a
further or continuing waiver of the breach of any other provision, term or
covenant of this Agreement.
 
8.9 No Third Party Beneficiaries.  Except as set forth in Article 6, this
Agreement is for the sole benefit of the Parties hereto and their respective
successors and permitted assigns, and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
 
8.10 Governing Law; Waiver of Jury Trial.
 
(a) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of New York applicable to contracts executed in and to be
performed in that State, without regard to the principles of conflict of Laws of
the State of New York or any other jurisdiction.
 
(b) EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
8.11 Construction.
 
(a) Unless otherwise expressly specified herein, (i) defined terms in the
singular shall also include the plural and vice versa, (ii) the words “hereof”,
“herein”, “hereunder” and other similar words refer to this Agreement as a
whole, (iii) Section, Article and Exhibit references in this Agreement are to
Sections and Articles of and Exhibits to this Agreement, and (iv) words of any
gender (masculine, feminine or neuter) mean and include correlative words of the
other genders.
 
(b) The captions in this Agreement are for convenience only and shall not in any
way affect the meaning or construction of any provision of this Agreement.
 
(c) All references to “days” shall be to calendar days unless Business Days are
specified.
 
(d) Unless the context otherwise requires, (i) “or” is not exclusive and (ii)
“including” means “including but not limited to” and “including without
limitation”.
 
(e) If any date provided for in this Agreement shall fall on a day that is not a
Business Day, the date provided for shall be deemed to refer to the next
Business Day.
 
8.12 Counterparts.  This Agreement may be executed and delivered (including by
facsimile transmission or portable document format (“.pdf”)) in one or more
counterparts, and by

 
9

--------------------------------------------------------------------------------

 

the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.
 
8.13 Dispute Resolution; Arbitration.  Any dispute, controversy or claim arising
out of or relating to this Agreement or the transactions contemplated hereby
shall be resolved by binding arbitration in accordance with Section 8.03 of the
Formation Agreement.
 
8.14 Relationship of the Parties.  No Party hereto is an agent of the other
Party hereto and no Party hereto has any authority to bind any other Party
hereto, transact any business in any other Party’s name or on behalf of any
other Party, or make any promises or representations on behalf of any other
Party.  Each Party hereto will perform all of its respective obligations under
this Agreement as an independent contractor, and no joint venture, partnership
or other similar relationship shall be created or implied by this Agreement
 
8.15 Survival.  Articles 2 through (and including) this Article 8 (but not, for
the avoidance of doubt, Article 1) shall survive (indefinitely) the
cancellation, expiration or termination of this Agreement or of the Term.
 
8.16 Specific Performance.  The Parties hereto acknowledges that Licensor would
not have an adequate remedy at law for money damages in the event that any of
the covenants or agreements set forth in this Agreement were not performed or
threatened to not being performed by Licensee in accordance with their terms
and, therefore, Licensee agrees that Licensor shall be entitled to specific
performance, injunctive and other equitable relief in addition to any other
remedy to which it may be entitled at law or in equity (without the necessity of
proving the inadequacy as a remedy of money damages or the posting of a bond).
 
8.17 Absence of Presumption.  With regard to each and every term and condition
of this Agreement and any and all agreements and instruments subject to the
terms hereof, the Parties hereto understand and agree that the same have or has
been mutually negotiated, prepared and drafted, and if at any time the Parties
hereto (or any court or arbitral tribunal) desire or are required to interpret
or construe any such term or condition or any agreement or instrument subject
hereto, no consideration will be given to the issue of which Party hereto
actually prepared, drafted or requested any term or condition of this Agreement
or any agreement or instrument subject hereto.
 
[Signature page follows]

 
10

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.




CHINDEX INTERNATIONAL, INC.
 
 
 
CHINDEX MEDICAL LIMITED
By:
/s/ Lawrence Pemble  
By:
/s/ Lawrence Pemble  
Name:
Lawrence Pemble
   
Name:
Lawrence Pemble
 
Title:
Chief Financial Officer
   
Title:
Director

 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


[Trademark License Agreement Signature Page]


 
 

--------------------------------------------------------------------------------


 